 



 

FINANCING AND SERVICES AGREEMENT

 

 

THIS FINANCING AND SERVICES AGREEMENT (this “Agreement”) made effective as of
the 12th day of March, 2014 (the “Effective Date”),

 

 

BETWEEN:

           

NeuroMama, LTD.                                        
                                                                                                                                                               
  (“NeuroMama”)

182/1 Krasniy Prospekt, Suite #704,
630049, Novosibirsk, Russia

 

AND:

 

GLOBAL MEDIA & INTERNET
COMPANY                                                                                                                                                         
   (“Global Media”)

941 Orange Avenue, Suite 444

Coronado, California 92118

 

           

WHEREAS:

 

A.     NeuroMama is a publicly held company and is the developer of various
projects, including but not limited to all-in-one Internet Platform with
neural-technology based search engine, brick and mortar NeuroMANIA retail
stores, NeuroZone online retail and auction based platform, retailer and
wholesaler of various products under the NEURO Brand, the developer and acquirer
of entertainment content and patents for its library of (IP) Intellectual
Property, the distributor of its entertainment assets via its own TV, Cable or
Satellite Networks, the distributor of its entertainment assets via syndication
agreements with other TV, Cable and Satellite Networks, the distributor and
provider of its exclusive entertainment content under various rebroadcasting
agreements to other TV, Cable and Satellite Networks.  

 

B.     Global Media is engaged, directly or indirectly in financing and
development of business models, the development and marketing of various
entertainment, media, Internet and software products development (hereinafter
referred to as ¨Product(s)”), and has developed a certain expertise with respect
to the research, design, development and implementation of as well as sourcing,
marketing and licensing this Product(s) through its contacts and strategic
partners, their subsidiaries, holdings and infrastructures they operate around
the world. Global Media has expertise and provides  services in the area of
research, design, development and implementation of certain online systems,
sourcing of products, development of marketing strategies, branding and product
placement, developing and acquisitions of real estate, intellectual property,
research, design, development and implementation of  TV, Cable and Satellite
Networks, distributing of  entertainment assets via TV, Cable or Satellite
Networks, distributing of entertainment assets via syndication agreements with
TV, Cable and Satellite Networks, distributing and providing exclusive
entertainment content under various rebroadcasting agreements to TV, Cable and
Satellite Networks.

 

C.     NeuroMama wishes to enter into this agreement and receive financing and
certain services from Global Media  and Global Media wishes to provide financing
and services to NeuroMama.

 

D.     The parties have entered into this Agreement to set forth the terms and
conditions of such agreement.

 

1

             

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:

 

1.       Value of Cash and Services to be Provided.  Global Media and NeuroMama
agree that Global Media shall provide NeuroMama with services and financing
valued at $20,000,000.00 (Twenty Million United States Dollars) (the “Financing
and Services”). 

 

2.       Cash and Services Previously Provided.  Global Media and NeuroMama
agree that US $1,884,127.00 of cash and services have been previously provided
to Neuromama by Global Media from December 2, 2013 up until March 10, 2014.  The
cash and services previously provided have been memorialized in 3 promissory
notes that Igor Weselovsky issued in favor of Global Media dated from February
1, 2014 to March 10, 2014, and attached as Exhibit “A” to this Agreement (the
“Promissory Notes”).  Global Media and NeuroMama agree to cancel the Promissory
Notes in accordance with this Agreement.

 

3.       Services to be Provided.   Global Media will provide various services
to NeuroMama in the area of research, design, development and implementation of
certain online systems, sourcing of products, development of marketing
strategies, branding and product placement, developing and acquisitions of real
estate, intellectual property, research, design, development and implementation
of NeuroMama  own TV, Cable and Satellite Networks, distributing of 
entertainment assets via NeuroMama’s own TV, Cable or Satellite Networks,
distributing of NeuroMama’s entertainment assets via syndication agreements with
other TV, Cable and Satellite Networks, distributing and providing of
NeuroMama’s  exclusive entertainment content under various rebroadcasting
agreements to other TV, Cable and Satellite Networks, and other services not
limited to compliance, local rules and regulations due to activities in various
countries, ongoing accountability, legal protection, maintenance, upgrades,
upkeep of software, hardware, real estate and other physical and intellectual
property  that requires maintenance, upgrades and upkeep. The detailed
description of services provided will be provided in weekly or monthly invoices
of  Global Media to NeuroMama.

 

4.       Balance and Date.  The total balance of the $20 million U.S.D. in
Financing and Services that Global Media must provide to NeuroMama  under the
terms of this Financing and Services Agreement, is to be provided on or before
July 1, 2015 unless this Agreement is extended by mutual consent of both
parties.

 

5.       Securities to be Issued.  As a compensation for the services and
financing of $20 million U.S.D to be provided to NeuroMama by Global Media on or
before July 1, 2015  NeuroMama is to issue NeuroMama 20,000,000 Class “B” (the
“Class B Warrants”) and 20,000,000 NeuroMama Class “C” (the “Class C Warrants”) 
Stock Purchase Warrants to Global Media, or its assignees.  Each  Class “B”
Common Stock Purchase Warrant can be converted into 1 Investment Common share of
NeuroMama Common Stock ("Common Stock"), at an exercise price of $0.50 per share
on or before April 31, 2014 unless extended.  Each  Class “C” Common Stock
Purchase Warrant can be converted into 1 Investment Common share of NeuroMama 
Common Stock ("Common Stock"), at an exercise price of $1.00 per share on or
before January 31, 2015 unless extended. Class B and Class C Warrants can be
extended by Global Media up and until July 1, 2015. Class B and Class C Warrants
can be extended up and until December 31, 2015 upon mutual consent of both
parties and  Class B Warrants can be called prior to January 31, 2015 in the
event that the trading price of the NeuroMama common stock exceeds $26.00 per
share for a 10 day period.  Class C Warrants can be called prior to July 1, 2015
in the event that the trading price of the NeuroMama common stock exceeds $20.00
per share for a 10 day period.

 

2

             

 

6.       Ongoing Financing, Services, Receivables and Payables.  Any funds
received by NeuroMama  with exception for funds received by NeuroMama for
products and services sold by NeuroMama, is to be considered as financing
payments to NeuroMama under this Financing and Service Agreement valued at $20
million U.S.D.  Global Media is to identify, classify and categorize all
payments made by NeuroMama on behalf of Global Media. Global Media can request
for NeuroMama to make direct payments to individual and business entities, which
in one form or the other are involved in providing various services, which
provided by Global Media to NeuroMama in order to satisfy the terms of this
Financing and Service Agreement.

 

7.      Conflict of Interest. Although payments can be made by Global Media and
NeuroMama to attorneys whose services are required in order to satisfy the terms
of this Financing and Service Agreement, the Conflict of Interest issue is to be
addressed on a case by case basis.

 

8.       Representations and Warranties.

 

a.       Representations and Warranties of NeuroMama . NeuroMama  represents and
warrants that (i)  has full power and authority to enter into this Agreement and
will be bound by and perform its obligations under this Agreement; (ii) this
Agreement, when signed and delivered by NeuroMama, will be duly and validly
executed and delivered and will be the valid and binding obligation of
NeuroMama, enforceable against NeuroMama, in accordance with its terms.

 

b.       Representations and Warranties of Global Media.  Global Media
represents and warrants that (i) Global Media has full power and authority to
enter into this Agreement and will be bound by and perform its obligations under
this Agreement; (ii) this Agreement, when signed and delivered by Global Media,
will be duly and validly executed and delivered and will be the valid and
binding obligation of Global Media, enforceable against Global Media in
accordance with its terms.

 

9.       Entire Agreement.  This Agreement and any schedules or exhibits hereto
constitute the entire agreement of Global Media and NeuroMama with respect to
the subject matter hereof and supersede any prior or contemporaneous agreements
(whether written or oral) between the parties with respect to the subject matter
contained herein.  This Agreement may be amended or modified only by a writing
signed by each party hereto.

 

10.   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada, without reference to any choice
of law principles.

 

11.   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been validly served, given or delivered five
days after deposit in the United States mails, by certified mail with return
receipt requested and postage prepaid, when delivered personally, one day
delivered to any overnight courier, or when transmitted by facsimile
transmission and upon confirmation of receipt and addressed to the party as
noted above.

 

12.   Amendments or Waiver.  This Agreement may be changed, waived, discharged
or terminated only by a writing signed by both Parties.  No delay or omission by
any Party in exercising any right with respect hereto shall operate as waiver. 
A waiver on any one occasion shall not be construed as a bar to, or waiver of,
any right or remedy on any future occasion.

 

 

3

             

 

13.   Severability.  To the extent any provision of this Agreement is prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition, or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

14.   Binding Effect.   All of the terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the respective heirs,
successors and assigns of the Parties.

 

15.   Non-Disclosure.  Where each Party may become aware of the other Party's
sources of supply for Product, customers or potential customers for Product, or
other Confidential Information that each Party considers to be highly
confidential and of considerable proprietary value and which may result in
irreparable harm if disclosed or made public in any inappropriate manner, and
each Party owns exclusively or through its relationships owns rights to or
interest in its Product, whether already developed on in process of being
developed into Product. Whereas Global Media and NeuroMama requires assurance
that the other Party will not deal directly or indirectly in any manner
whatsoever with each other's sources of supply, potential customers, customers,
or other business relationships, unless they may already have relationships with
the same third party, other than through Global Media or with Global Media’s
knowledge and consent with respect to Global Media’s Relationships, and through
NeuroMama or with NeuroMama’s knowledge and consent with respect to NeuroMama’s
Relationships.

 

16.   Non-Circumvention.  Both Parties warrants and represents that both Parties
shall not, directly or indirectly, attempt to circumvent each other, nor to deal
with other party suppliers, potential customers, customers, strategic partners,
financial sources, contractors or subcontractors, sources of entertainment
content, not limited to actors, writers, producers, directors or their agents,
and athletes, or other business relationships of both parties (collectively
“Parties Relationships”) other than through the other party, unless another
party has preexisting relationship with such persons or organizations.
Accordingly, each party undertakes on behalf of itself, its subsidiaries,
directors, officers, employees, consultants and other third parties involved in
the business activities of each party not to directly or indirectly make any
contact with, nor deal with, or otherwise be involved in any transaction with
other Party’s Relationships without prior written consent issued from the other
Party.

 

17.   Non-Disclosure of Confidential Information.  That Parties acknowledges
that the other Party considers and treats certain information as confidential
and that such Confidential Information constitutes value and unique assets and
proprietary information belonging exclusively to the disclosing Party or to that
Party’s Relationships. The receiving Party further acknowledges that the
inappropriate disclosure of Confidential Information of the disclosing Party or
that Party’s Relationships may damage, harm, or irreparably harm the disclosing
Party, or persons or organizations included in that Party’s Relationships. The
“Confidential Information” includes the sources and costs of all items used by
the disclosing Party in the development of Product, potential customers,
customers, financial arrangements and sources of financing for development of
the Product, each other’s Relationships, the terms relating to the Party’s
Relationship(s), the terms of any potential relationship between the Parties,
any written information marked as Confidential, and any verbal communication
when the disclosing Party or Party’s Relationship’s representative designates
the verbal disclosure as Confidential either before, during, or immediately
following the discussion in which disclosure is made. Confidential Information
does not include any information already generally known to the public or the
receiving Party, information which becomes public through no fault of the
receiving Party or the receiving Party’s Relationships, Disclosures required by
law or a court of competent jurisdiction, except that , in the case that the
receiving Party is required to legally make such disclosures, the receiving
Party will immediately notify the disclosing Party of such requirement prior to
disclosing Confidential Information to allow as much time as possible for the
disclosing Party to seek and prepare any remedies, protection, protective
orders, objections, prepare communication plans or take other actions as
appropriate. Accordingly, each Party warrants and represents that all here above
mentioned Confidential Information disclosed, supplied, divulged orotherwise
made available through dealing with the other Party or the other Party’s
Relationships shall be retained in absolute confidence and shall never be
divulged in any manner whatsoever nor mentioned to anyone by the receiving Party
or the receiving Party’s Relationships, so long as this agreement is in effect,
without prior written consent issued from the disclosing Party.

 

 

4

             

  

18.

   Term of Non-Disclosure – Non-Circumvention.  This agreement applies to all
activities, contacts, and disclosures made prior to the date of this agreement
and continues for a period of seven (7) years, following the termination of any
relationship between Global Media and NeuroMama, the above provisions shall
survive.



 

19.   Assignment.  In the event that any agreement(s) are assigned to another
party then this agreement will likewise and immediately be assigned to the new
party and continue to be in full effect and binding to the Parties.

 

20.   Execution of Counterparts.  This Agreement may be executed in counter
parts, which when so executed shall constitute one and same agreement or
direction.

 

IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year above set forth.

 

 

NEUROMAMA, LTD.

                       

Per:     

 

 

 

/s/ Igor Weselovsky

________________________________       

Igor Weselovsky, President & C.E.O.

 

 

 

 GLOBAL MEDIA & INTERNET COMPANY

 

Per:

 

 

/s/ Michael Musick

_______________________________

Michael Musick, President & C.E.O.

 

 

5

             

 

 

EXHIBIT “A”

PROMISSORY NOTE

 

 

Period: Dec. 2013 – Jan. 2014

Date:  February 1,
2014                                                                                                                                                                                                              Amount:
$999,507

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Igor Weselovsky (“Payor”) for myself individually promise to pay to Global Media
& Internet Company (“Payee”), at 1810 E.Sahara, Las Vegas, NV 89104, or at such
other place as Payee may designate, the sum of $999,507 plus interest at the
rate of 1% per annum commencing on March, 2014 payable in full in the event a
long term agreement between Neuromama, Ltd. and Global Media & Internet Company
is not agreed to.

If the payor fails to make payment as provided, then Payee shall provide written
notice to Payor who shall have 10 (ten) days from the date of such notice to
cure the default.

The obligation to pay money hereunder shall be secured by this promissory note.

This promissory note will be canceled and the loan amount will become part of a
long-term Financing and Services Agreement currently under consideration between
Neuromama, Ltd. and Global Media & Internet Company.

This promissory note is payable in lawful money of the United States of America.
Should any action be commenced to enforce the terms hereof, such shall be by
arbitration before a single arbitrator in Las Vegas, Nevada, pursuant to the
rules of the American Arbitration Association. The prevailing party shall be
entitled to recover all reasonable attorney’s fees and costs incurred.

 

(Payor)                                                                                                                                                                                                                                      
(Payee)

                                                 

 

/s/ Igor
Weselovsky                                                                                                                                                                                                                 /s/
Michael Musick

____________________________                                                                                                                                                                                      
____________________________

Igor
Weselovsky                                                                                                                                                                                                                     
Michael E. Musick

                                                                                                                                               
Global Media & Internet Company



 



 

6

             

PROMISSORY NOTE

 

 

Period: Feb. 2014

Date:  March 1,
2014                                                                                                                                                                                                                   Amount:
$681,159

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Igor Weselovsky (“Payor”) for myself individually promise to pay to Global Media
& Internet Company (“Payee”), at 1810 E.Sahara, Las Vegas, NV 89104, or at such
other place as Payee may designate, the sum of $681,159 plus interest at the
rate of 1% per annum commencing on April, 2014 payable in full in the event a
long term agreement between Neuromama, Ltd. and Global Media & Internet Company
is not agreed to.

If the payor fails to make payment as provided, then Payee shall provide written
notice to Payor who shall have 10 (ten) days from the date of such notice to
cure the default.

The obligation to pay money hereunder shall be secured by this promissory note.

This promissory note will be canceled and the loan amount will become part of a
long-term Financing and Services Agreement currently under consideration between
Neuromama, Ltd. and Global Media & Internet Company.

This promissory note is payable in lawful money of the United States of America.
Should any action be commenced to enforce the terms hereof, such shall be by
arbitration before a single arbitrator in Las Vegas, Nevada, pursuant to the
rules of the American Arbitration Association. The prevailing party shall be
entitled to recover all reasonable attorney’s fees and costs incurred.

 

(Payor)                                                                                                                                                                                                                                      
(Payee)

                                                 

 

/s/ Igor
Weselovsky                                                                                                                                                                                                                 /s/
Michael Musick

____________________________                                                                                                                                                                                      
____________________________

Igor
Weselovsky                                                                                                                                                                                                                     
Michael E. Musick

                                                                                                                                               
Global Media & Internet Company


 

7

             

 

PROMISSORY NOTE

 

 

Period: Mar.1 – Mar. 10, 2014

Date:  March 10,
2014                                                                                                                                                                                                                 Amount:
$203,461

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Igor Weselovsky (“Payor”) for myself individually promise to pay to Global Media
& Internet Company (“Payee”), at 1810 E.Sahara, Las Vegas, NV 89104, or at such
other place as Payee may designate, the sum of $203,461 plus interest at the
rate of 1% per annum commencing on April, 2014 payable in full in the event a
long term agreement between Neuromama, Ltd. and Global Media & Internet Company
is not agreed to.

If the payor fails to make payment as provided, then Payee shall provide written
notice to Payor who shall have 10 (ten) days from the date of such notice to
cure the default.

The obligation to pay money hereunder shall be secured by this promissory note.

This promissory note will be canceled and the loan amount will become part of a
long-term Financing and Services Agreement currently under consideration between
Neuromama, Ltd. and Global Media & Internet Company.

This promissory note is payable in lawful money of the United States of America.
Should any action be commenced to enforce the terms hereof, such shall be by
arbitration before a single arbitrator in Las Vegas, Nevada, pursuant to the
rules of the American Arbitration Association. The prevailing party shall be
entitled to recover all reasonable attorney’s fees and costs incurred.

 

 

(Payor)                                                                                                                                                                                                                                      
(Payee)

                                                 

 

/s/ Igor
Weselovsky                                                                                                                                                                                                                
/s/ Michael Musick

____________________________                                                                                                                                                                                      
____________________________

Igor
Weselovsky                                                                                                                                                                                                                     
Michael E. Musick

                                                                                                                                               
Global Media & Internet Company



 



8 

             




